Citation Nr: 9929837	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the VA RO which granted service connection for PTSD with a 
10 percent evaluation.  In an April 1998 decision, the RO 
increased the evaluation for PTSD to 30 percent.  The veteran 
appeals for a higher evaluation.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army (Army Air 
Force) from June 1942 to September 1945 during World War II.  
A review of his service medical records reveals that he was 
hospitalized in November-December 1944 with a diagnosis of 
psychoneurosis, anxiety type.  The psychiatric system was 
normal at the September 1945 service separation examination.

A VA hospital discharge summary reveals that the veteran was 
admitted for psychiatric treatment for several days in April-
May 1952, and the diagnosis was anxiety reaction with 
depressive features, manifested by tension, anxiety, and 
multiple somatic complaints.  

The veteran was admitted to a VA hospital in March 1954 
complaining of depression, nightmares, and nervousness.  The 
diagnosis was depressive reaction, suspected.  

In April 1997, the veteran filed a claim for non-service-
connected pension benefits, and he indicated his disabilities 
included hypertension, a heart condition, and a disorder of 
the eyes.  VA treatment records from 1996 and 1997, and a May 
1997 VA general medical examination, note these and other 
physical ailments.

At the May 1997 VA general medical examination, the veteran 
reported he was a retired mechanic and papermill worker.  
Besides describing his physical ailments, he reported he was 
treated for psychiatric problems during service in 1944 and 
after service in the early 1950s, and he reported various 
psychiatric symptoms.  The general medical examiner referred 
the veteran for a psychiatric examination to determine if he 
had PTSD.

On VA psychiatric examination in June 1997, performed by Dr. 
Doyle, the veteran's history was reviewed.  The veteran 
reported that he experienced eight to nine episodes of 
intense anxiety within the prior four weeks.  He said that, 
during such episodes, he felt dizzy, had numbness of his 
hands, tingling of his tongue, nausea, and pounding in his 
chest.  The veteran related that he had difficulty 
maintaining employment following his discharge from active 
duty.  He said that his nervous condition, as well as 
periodic layoffs, caused him to leave several jobs over the 
years.  He indicated he retired at age 62.  He also reported 
recurrent intrusive distressing recollections of being bombed 
during the Battle of the Bulge.  He noted he served as a 
vehicle mechanic for a bomber squadron.  The veteran noted 
that he had difficulty recalling certain aspects of the 
trauma.  He indicated that he had recurrent distressing 
dreams about his war experience but could not describe such 
dreams in detail.  He stated that he engaged in physical or 
mechanical activities to distract himself from thoughts and 
feelings associated with World War II.  The veteran described 
feelings of detachment from others and hypervigilance.  He 
was noted to be 77 years old and indicated that he felt that 
he did not have much of a future.  He reported difficulty 
sleeping, often awakening five or six times during the night.  
He indicated that he often had angry outbursts, especially 
directed towards his wife.  The veteran related he had an 
exaggerated startle response and longstanding difficulty with 
concentration.  He described his mood as slightly depressed 
and noted that he had very poor energy for the past two or 
three years.  He reported intermittent episodes of crying and 
a significant decrease in his libido.  It was noted that the 
veteran had been married for 59 years and had three adult 
children.  

On mental status examination, it was noted that the veteran 
appeared elderly and neatly groomed, and he was anxious 
during the interview.  Speech was normal in rate and amount 
but had an anxious tone.  The veteran reported racing 
thoughts; however, his speech showed no pressure and the 
content had no evidence of flight of ideas.  Thought 
processes were logical and coherent, for the most part, but 
there were occasional anxious and circumstantial responses.  
Mood was slightly depressed and affect was anxious.  He 
admitted suicidal ideation in the past but not currently.  
The Axis I diagnoses were panic disorder with mild 
agoraphobia, PTSD, delayed type, and major depressive 
episode.  The Global Assessment of Functioning (GAF) score 
was 60 (depressed mood, insomnia, and panic attacks).  

A July 1997 RO decision granted non-service connected pension 
benefits based on a combination of physical and psychiatric 
impairments.

The veteran submitted a PTSD questionnaire in August 1997.  
He indicated that some of his close friends were killed in 
action during World War II.  He stated that he served in a 
bomber group which received nine battle stars.  

In an August 1997 decision, the RO granted service connection 
for PTSD with a 10 percent evaluation.  

In response to an inquiry from the RO, the June 1997 VA 
psychiatric examiner (Dr. Doyle) provided a March 1998 
addendum to the examination.  He noted that symptoms of the 
service connected PTSD and the non-service-connected panic 
disorder symptoms did not overlap.  He stated that symptoms 
of depression, insomnia, and concentration problems 
overlapped with PTSD symptoms; however, PTSD was the most 
debilitating.  It was noted that depression and panic 
disorders intensified the PTSD symptoms.  Dr. Doyle estimated 
that the veteran's GAF score for PTSD was 35; the GAF for the 
other disorders was 25.  

The RO subsequently asked the VA chief of psychiatry (Dr. 
Pomerantz) to explain Dr. Doyle's use of GAF scores.  In an 
April 1998 response, Dr. Pomerantz said that Dr. Doyle was 
attempting to indicate that the veteran's PTSD accounted for 
a lesser burden on the GAF, and this would correspond to 65 
for PTSD and 55 for the other conditions.  Dr. Pomerantz 
commented that Dr. Doyle noted that depression and panic 
disorders worsened the PTSD symptoms sufficiently to make a 
GAF of 35 for PTSD.  

In an April 1998 decision, the RO increased the evaluation 
for the veteran's service-connected PTSD to 30 percent.  

II.  Analysis

The veteran's claim for a rating in excess of 30 percent for 
PTSD is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is currently rated 30 percent under 38 C.F.R. § 4.130, 
Code 9411.  Under this code, a 30 percent rating for PTSD is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's service-connected mental disorder is PTSD.  
While the 1997 VA psychiatic examination also shows other 
mental disorders, symptoms of such other mental disorders 
have not been clearly dissociated from the PTSD, and, for the 
purpose of the present decision, all psychiatric symptoms 
will be considered when evaluating the PTSD.

Under DSM-IV, a GAF score provides an assessment by the 
clinician of an individual's overall psychological, social, 
and occupational functioning (without regard to impairment 
from physical and environmental limitations).  The GAF score 
at the 1997 VA examination, which was based on all mental 
disorders, was 60, and such corresponds to moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Later explanations of the GAF score, by the 
examiner and by another doctor, as to what part of the GAF 
score was attributable to PTSD, do not appear to make sense, 
inasmuch as a GAF score is not determined by adding numbers 
for different diagnoses.  In any event, while GAF scores may 
be considered when evaluating a mental disorder, they do not 
correspond to rating criteria, and the rating is to be based 
on all the evidence concerning occupational and social 
impairment rather than solely on an examiner's assessment of 
the level of disability at the time of the examination.  See 
38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.

It is notable that, while the veteran reported various 
psychiatric symtoms at the time of the 1997 VA examination, 
there is no evidence of significant psychiatric treatment in 
recent years.  The veteran has been treated for physical 
ailments, but related impairment may not be considered when 
rating his PTSD.  38 C.F.R. § 4.14.  As to occupational and 
social impairment from the mental disorder, the evidence 
shows the veteran is of advanced age, has been retired from 
work for many years, and lives with his wife of many years.  
Even assuming he were young and working, there is no 
persuasive evidence that symptoms of his PTSD (which, for the 
most part, are only subjectively described on one 
examination) would cause more than some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (i.e., the criteria for the current 30 percent rating).  
The next higher rating of 50 percent is not warranted as the 
evidence does not show symptoms of a magnitude to produce 
occupational and social impairment with reduced reliability 
and productivity.  The veteran's overall disability picture 
more closely approximates the criteria for a 30 percent 
rating, than a 50 percent rating, and thus, the lower rating 
of 30 percent is to be assigned.  38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a rating in excess of 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  







ORDER

A higher rating for PTSD is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

